EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner’s amendment is as follows:
Cancel withdrawn claims 4-31/
Authorization for this examiner’s amendment was given in an interview with Walter Hanchuk on 4/16/21.
Allowable Subject Matter
Claims 1-4 and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
“updating inventory availability accounting for a selected physical asset;  and providing a updated composite geo-temporal map including updated inventory availability.” 
 	The present invention discloses an ad hoc geographical and temporal mapping and item allocation apparatus.  The allowable feature of “updating inventory availability accounting for a selected physical asset; and providing a updated composite geo-temporal map including updated inventory availability”, is not disclosed by any prior art reference.  The closest prior art, Burfeind et al (US 20070112511 Al), discloses a geo-temporal information display system that includes a wireless telecommunications device connected to a geo-temporal information server with at least one map, where the map includes at least one particular location which, for example, may be the location of the telecommunications device. A user-customized subset of the geo-temporal information is received by the telecommunications device, and is displayed concurrently with the map on the display of the wireless telecommunications device.  The next closest prior art, Fleischman, (US 20160027065 Al), discloses an identification server that correlates web browsing behavior of individuals with their use of social media systems, thereby matching web identifiers to social media identifiers, and creating confidences that the web identity of the user corresponds to a social media identity.  These confidences may be used along with other alignments to provide information regarding the time-based media a user may have likely been exposed to, and to provide targeted advertisements.  However, Burfeind et al and Fleischman both fail to disclose the feature of “updating inventory availability accounting for a selected physical asset; and providing an updated composite geo-temporal map including updated inventory availability.”  This distinct feature has been added to independent claim 1, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
April 21, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628